J-A27011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.F., A MINOR :          IN THE SUPERIOR COURT OF
                                   :               PENNSYLVANIA
                                   :
 APPEAL OF: H.H., FATHER           :
                                   :
                                   :
                                   :
                                   :
                                   :          No. 1443 EDA 2021

                 Appeal from the Order Entered July 9, 2021
            In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No(s): CP-51-DP-0003351-2017

 IN THE INTEREST OF: A.D.F., A            :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: H.H., FATHER                  :
                                          :
                                          :
                                          :
                                          :   No. 1444 EDA 2021

                 Appeal from the Order Entered July 9, 2021
            In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No(s): CP-51-AP-0000020-2020


BEFORE: PANELLA, P.J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                     FILED FEBRUARY 28, 2022

      The trial court entered an order involuntarily terminating H.H.’s parental

rights to A.F. (“Child”) on May 18, 2021. That same day, the trial court entered

an order changing Child’s permanency goal to adoption. Counsel did not file a

timely notice of appeal from either of those orders but did file a motion seeking

to appeal them nunc pro tunc. The trial court denied that motion on July 7,
J-A27011-21


2021. Counsel eventually filed an amended notice of appeal from the order

denying the nunc pro tunc motion, which is the appeal now before us. We

affirm the trial court’s order denying H.H’s motion to appeal nunc pro tunc.

However, given the unusual circumstances of this case, we also reviewed the

record - which we supplemented - to determine if it supports the trial court’s

termination of H.H.’s parental rights and change of Child’s goal to adoption. It

does.

        We glean the following facts from what is a very sparse record. Child

was born in February 2017, but his birth certificate only identified biological

mother (“Mother”) as his parent. In December 2017, the Philadelphia

Department of Human Services (“DHS”) removed Child and his two older

siblings from the home of Mother after Mother left the children, all under four

years of age at the time, unsupervised overnight. Child was adjudicated

dependent in March 2018. Child has been with the same foster parents since

he was approximately eleven months old.

        In June 2018, a paternity test showed the biological father of the two

older siblings was not the biological father of Child. A May 14, 2019

permanency review order recounted that Mother had identified H.H. as Child’s

biological father, and that H.H. was currently incarcerated. Current counsel

was appointed to represent H.H. on May 14, 2019.

        On January 9, 2020, DHS filed a petition to terminate the parental rights

of Mother and H.H. to Child, as well as a petition to change Child’s permanency


                                       -2-
J-A27011-21


goal to adoption. The trial court held a hearing on the petitions on November

12, 2020, at which time counsel for H.H. represented that H.H. denied

paternity and wanted a paternity test. The court ordered the paternity test

and continued the matter as to H.H. The trial court held the hearing on the

petition to terminate Mother’s parental rights, and Mother’s parental rights to

Child were terminated following the hearing.

        In March 2021, H.H. took a paternity test and the test showed he was

Child’s biological father. On May 18, 2021, the trial court held a virtual hearing

on the petition to terminate H.H.’s parental rights and to change Child’s goal

to adoption. At the conclusion of the hearing, the court entered an order

terminating H.H.’s parental rights to Child and an order granting the petition

to change Child’s goal to adoption. Both orders were docketed on May 18,

2021.

        Counsel for H.H. did not file a timely notice of appeal from the May 18,

2021 orders terminating H.H.’s parental rights and changing Child’s goal to

adoption. Instead, on June 27, 2021, counsel filed a motion with the trial court

to appeal those orders nunc pro tunc. In that motion, counsel reported H.H.

had been incarcerated at all relevant times. Counsel asserted he had spoken

to H.H. seven days after the termination hearing while H.H. was in prison, and

H.H. indicated at that time that he wished to file an appeal. Counsel stated,

however, he told H.H. that the court and his practice required H.H. to submit

a request to appeal in writing. Counsel averred H.H. did not do so, and counsel


                                      -3-
J-A27011-21


therefore did not file a timely appeal. Having apparently reconsidered his belief

that a written request was required, counsel was now asking the court to allow

H.H. to file an appeal nunc pro tunc.

      The trial court denied the motion to appeal nunc pro tunc on July 9,

2021. On July 22, 2021, counsel for H.H. filed a notice of appeal in each

docket, one for goal change and one for termination, stating H.H. was

appealing the May 18, 2021 order. He attached a “statement re no transcript,”

averring there had been no verbatim recording of the proceedings. As required

by Pa.R.A.P. 905(2), counsel also attached a Pa.R.A.P. 1925(b) statement of

errors complained of on appeal to the notices of appeal. The 1925(b)

statement, however, only raised alleged errors related to the trial court’s

denial of the motion to appeal nunc pro tunc. The statement did not raise any

issues challenging the May 18, 2021 termination or goal-change order.

      This Court issued a rule to show cause, asking counsel to clarify exactly

which order H.H. sought to appeal. We noted that while each notice of appeal

identified the order being appealed as the May 18, 2021 order, and that any

such notice of appeal from that order would be untimely, the arguments in

the 1925(b) statement only challenged the trial court’s July 9, 2021 order

denying nunc pro tunc relief. Counsel for H.H. filed a response on August 12,

2021. In the response, counsel stated he had inadvertently put the date of

the order H.H sought to appeal as May 18, 2021, when H.H. was, in fact,




                                        -4-
J-A27011-21


seeking to appeal the July 9, 2021 order denying the motion to appeal nunc

pro tunc.

          Counsel filed an amended notice of appeal with this Court on August 13,

2021, and the amended notice of appeal identified the order being appealed

as the July 9, 2021 order. This Court issued an order that same day, directing

the Prothonotary to accept the amended notice of appeal which clarified the

appeal was being taken from the July 9, 2021 order denying nunc pro tunc

relief.

          In his appellate brief, counsel for H.H. argues the trial court violated

H.H.’s constitutional rights by not granting H.H.’s motion to appeal the May

18, 2021 termination and goal-change orders nunc pro tunc. In doing so,

counsel essentially alleges his own ineffectiveness as it relates to his failure

to file an appeal from the May 18, 2021 orders despite H.H.’s request that he

do so. He appears to argue that by not granting the nunc pro tunc motion, the

trial court violated both H.H.’s constitutionally-protected rights to the effective

assistance to counsel as well as to parent Child. This claim offers no basis for

relief.

          When this Court reviews a trial court’s order denying a motion to allow

an appeal nunc pro tunc, we look to see only whether the trial court abused

its discretion. See Raheem v. University of the Arts, 872 A.2d 1232, 1234

(Pa. Super. 2005). “An abuse of discretion is not merely an error of judgment

but is found where the law is ‘overridden or misapplied, or the judgment


                                        -5-
J-A27011-21


exercised is manifestly unreasonable, or the result of partiality, prejudice, bias

or ill will as shown by the evidence or the record.’” Id. (citation omitted).

      We are not persuaded the trial court abused its discretion here. While

the trial court recognized the nunc pro tunc motion “alleged H.H.’s counsel did

not file an appeal because counsel did not receive a written request from

H.H.,” Trial Court Opinion, 8/16/21, at 1, the court also explained H.H. had

failed to demonstrate that he was entitled to nunc pro tunc relief. Specifically,

the court stated H.H. had

      not shown he was impeded from filing a [notice of appeal] due to
      (1) the occurrence of fraud or a breakdown in the court’s
      operations[;] or (2) that the notice of appeal was filed late as a
      result of non-negligent circumstances, either as they relate to
      [H.H. or his] counsel; (3) [H.H.] filed the notice of appeal shortly
      after the expiration date; and (4) the appellee was not prejudiced
      by the delay. [See] Criss v. Wise, 781 A.2d 1156, 1159 (Pa. [ ]
      2001).

Trial Court Opinion, 8/16/21, at 3.

      While H.H. appears to challenge the applicability of this standard to

termination of parental rights cases, this is the standard this Court has

continued to apply to such cases. See In re Adoption of W.R., 823 A.2d

1013, 1015-1016 (Pa. Super. 2003); In re M.S.K., 936 A.2d 103, 105-106

(Pa. Super. 2007). Applying that standard, H.H. has simply failed to show the

trial court abused its discretion by determining that H.H. was not entitled to

nunc pro tunc relief. He has not alleged, much less demonstrated, there was

fraud or a breakdown in the court’s operations, there were non-negligent

circumstances surrounding the late filing, or that DHS, which supports Child’s

                                      -6-
J-A27011-21


adoption, was not prejudiced by the delay. We are therefore constrained to

affirm the trial court’s order denying nunc pro tunc relief.

      Nonetheless, we recognize the unusual circumstances of this case, and

those circumstances lead us to the conclusion that the interests of justice

compel us to review the record to determine whether the trial court properly

terminated H.H.’s parental rights and changed Child’s permanency goal to

adoption. Accord Matter of M.P., 204 A.3d 976, 981 (Pa. Super. 2019)

(recognizing and resolving a mother’s substantive issues challenging orders

terminating her parental rights and changing child’s permanency goal to

adoption even though the Court was required to quash the mother’s notices

of appeal to those orders).

      The problem that follows, joining the many created by counsel’s

underwhelming representation, is that counsel filed a “statement re no

transcript” along with his original notice of appeal filed on July 22, 2021. In

that statement, counsel averred there was no verbatim record of “the

proceedings” and that he had, therefore, not ordered a transcript. Given that

it was unclear which order H.H. sought to appeal in his July 22, 2021 notice

of appeal, it is also not entirely clear which “proceedings” counsel was

referring to in his “statement re no transcript” - any proceedings related to

the denial of his nunc pro tunc motion or the proceedings related to the




                                      -7-
J-A27011-21


termination of his parental rights.1 The end result is that the record, as

presented to this Court on appeal, did not have a transcript of the May 18,

2021 hearing regarding the termination of H.H’s parental rights.

       Upon informal inquiry, our Prothonotary was apprised there had been a

verbatim recording of the May 18, 2021 termination/goal change hearing, but

it had never been transcribed. In response to the inquiry, the notes of

testimony from the hearing were transcribed, and subsequently forwarded to

this Court and made a part of the record.

       After reviewing those notes of testimony, we have no difficulty

concluding the trial court did not err by terminating H.H.’s parental rights.

When reviewing an order terminating parental rights, we must accept the

findings of fact and credibility determinations of the trial court as long as the

record supports them. See In the Interest of D.R.-W., 227 A.3d 905, 911

(Pa. Super. 2020). If the findings of fact are supported by the record, this

Court may only reverse the order if the trial court made an error of law or

abused its discretion. See id. The trial court, as the fact-finder, is free to

believe all, part or none of the evidence presented and is likewise free to

resolve any conflicts in the evidence. See id.


____________________________________________


1 We add that Pa.R.A.P. 1923 governs statements in the absence of a
transcript. The rule provides, in relevant part, that if no report of the
proceedings at a hearing was made, the appellant may prepare a statement
of the proceedings from the best available means, including his recollection.
Counsel did not do so here.


                                           -8-
J-A27011-21


        Termination of parental rights is controlled by Section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. Under Section 2511, a trial court must

engage in a bifurcated process prior to terminating parental rights. See In re

L.M., 923 A.2d 505, 511 (Pa. Super. 2007). Initially, the trial court must find

that the party seeking termination has proven by clear and convincing

evidence that the parent’s conduct satisfies any one of the eleven statutory

grounds set forth for termination under Section 2511 (a). See id.; 23 Pa.

C.S.A. § 2511 (a)(1-11). If the trial court finds that one of those subsections

has been satisfied, it must then, pursuant to Section 2511(b), make a

determination of the needs and the welfare of the child under the best

interests of the child standard. See In re L.M., 923 A.2d at 511; 23 Pa.C.S.A.

§ 2511(b).

        Here, regarding the first prong of the analysis, the trial court found DHS

had proven by clear and convincing evidence that H.H.’s conduct met the

grounds for termination of his parental rights under Sections 2511 (a)(1),

(a)(2), (a)(5) and (a)(8). This Court has made clear we only need to agree

with the trial court that DHS met its burden as to any one subsection in order

to affirm the termination of parental rights. See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc). Here, we conclude the trial court correctly

determined DHS met its burden pursuant to Section 2511 (a)(1), which

provides that parental rights may involuntarily be terminated on the grounds

that:


                                       -9-
J-A27011-21


      The parent by conduct continuing for a period of at least six
      months immediately preceding the filing of the petition either has
      evidenced a settled purpose of relinquishing parental claim to a
      child or has refused or failed to perform parental duties.

23 Pa. C.S.A. § 2511(a)(1).

      In defining what constitutes parental duties, this Court has stated:

      Parental duty is best understood in relation to the needs of a child.
      A child needs love, protection, guidance and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. ... [Rather,] the parental
      obligation is a positive duty which requires affirmative
      performance … A parent must utilize all available resources to
      preserve the parental relationship, and must exercise reasonable
      firmness in resisting obstacles. … Parental rights are not preserved
      by waiting for a more suitable or convenient time to perform one’s
      parental responsibilities while others provide the child with [their
      needs].

In re Z.P., 994 A.2d 1108, 1118-1119 (Pa. Super. 2010) (citation omitted)

      Here, the record supports the trial court’s conclusion that H.H. failed to

ever perform any parental duties as it relates to Child, including for at least a

six-month period prior to the filing of the termination petition. The testimony

at the May 18, 2021 hearing plainly supports such a finding.

      To that end, Carolyn Smith, the Community Umbrella Agency (“CUA”)

caseworker assigned to Child, testified CUA learned of H.H., i.e. that Mother

had named H.H. as Child’s father, in May 2019 and also learned that H.H. was

incarcerated at that time. See N.T. Termination/Goal Change Hearing,

5/18/21, at 10-11. Smith stated she attempted to reach out to H.H. multiple

times, both by reaching out to the social worker at the prison and sending

letters to the prison and to H.H.’s last known home address. See id. at 11,

                                     - 10 -
J-A27011-21


13. She reported she had also physically gone out to that address in an

attempt to contact H.H. See id. at 14. Despite her efforts, Smith testified she

was never able to get in contact with H.H. See id. at 17.

      Smith further testified H.H. has been incarcerated on and off for the past

three years. See id. at 11. According to Smith, it was her understanding that

H.H. had planned to voluntarily relinquish his parental rights to Child, but then

changed his mind. See id. at 12. She testified H.H. has played no role in

Child’s life and Child did not even know H.H. See id. at 11, 12. She added

Child “has had no interaction with [H.H.].” Id. at 15.

      H.H. also testified at the hearing. He stated he was currently

incarcerated and awaiting trial in two separate cases, having been arrested

for the second crime while he was on house arrest for the first. See id. at 19,

25. He testified he was put in prison after being arrested for the second crime,

and had been in prison consecutively for the past two and one-half years. See

id. at 22, 25. He maintained it was his counsel who told him about Child, that

Mother never told him about Child and, referring to another child he had with

Mother who Mother allegedly did not tell H.H. about, this is “the second time

[Mother] did this.” See id. at 21, 24.

      H.H. testified he never got any letters about Child while in prison

because they had a problem getting mail in prison. See id. at 20. He conceded

the home address Smith sent letters to, as well as physically visited, was his

grandmother’s and the house where he lived while on house arrest. See id.


                                     - 11 -
J-A27011-21


at 25. He maintained he was never told about any goal change petitions that

were delivered to his grandmother’s house, and he suggested that his

grandmother would not have gotten them because she was never home and

may have even moved. See id. at 26. At the same time, H.H. conceded that,

once he learned of Child, he never reached out to the caseworker or anyone

to try to become involved in Child’s life. See id. at 21. He confirmed he’s

never seen Child and that Child does not know him. See id. at 22, 27.

      Following the hearing, the trial court stated on the record that it found

Smith’s testimony credible, and H.H.’s testimony not credible. See id. at 38.

It then terminated H.H.’s parental rights, explaining:

      [T]his father has abandoned his parental control by his own
      actions. He’s a career criminal. And it’s not enough for him to
      promise to do better to regain parental control in the future. It’s
      just not going to happen. And there’s no reasonable way that it
      could happen absent him walking out of jail, finding a job, finding
      a house. It’s not happening. He hasn’t been in this child’s life for
      four years.

      ***

      His parental duties, the parental duties for this child are being
      performed by the foster parents and not the father. They never
      have been. And this child needs stability and continuity in [his]
      life. So, the people that are offering that yesterday, today, and in
      the future will be the foster parents.

Id. at 39-40.

      There is no sense in belaboring the point that, clearly, the record

supports the trial court’s determination that H.H.’s rights were properly

terminated pursuant to Section 2511(a)(1). While incarceration alone cannot


                                     - 12 -
J-A27011-21


form a basis for the termination of parental rights, “[a]n incarcerated parent

desiring to retain parental rights must exert him[self] to take and maintain a

place of importance in the child’s life.” In re R.I.S. 36 A.3d 567, 573 (Pa.

2011). There is no evidence H.H. did that here or that he holds a place of

importance in Child’s life.

      The trial court also found that terminating H.H.’s parental rights to Child

would best serve Child’s needs and welfare, as required by Section 2511(b).

This finding is also supported by the record.

      “Intangibles such as love, comfort, security, and stability are involved

in the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d

1284, 1287 (Pa. Super. 2005) (citation omitted). In determining a child’s

needs and welfare, the trial court is required to consider “whatever bonds may

exist between the children and [the natural parent], as well as the emotional

effect that termination will have upon the [child].” In re Adoption of A.C.H.,

803 A.2d 224, 229 (Pa. Super. 2002) (citation omitted). At the same time,

the court should also consider the intangibles, such as the “love, comfort,

security, and stability,” the child might have with the foster parent. In re

K.Z.S., 946 A.2d 753, 760 (Pa. Super. 2008) (citation omitted).

      Here, Smith testified Child has been with his current foster family for

the past three years, since Child was eleven months old. See N.T.

Termination/Goal Change Hearing, 5/18/21, at 9-10. Child calls his foster

mother “mom” and his foster father “dad,” and they wish to adopt Child. See


                                     - 13 -
J-A27011-21


id. at 10, 13. He is bonded with them. See id. at 10. Again, Smith testified

Child has had no interaction or involvement with H.H. whatsoever, and that

Child would not be irreparably harmed if H.H.’s parental rights were

terminated. See id. at 10, 12.2

       The child advocate for Child also testified that it would be in the best

interests of Child to have H.H.’s rights terminated as Child “doesn’t know

[H.H.] at all.” Id. at 15. The advocate testified Child’s foster home is an

adoptive resource and his foster parents are the only parents Child has ever

known. See id. at 15. Child’s guardian ad litem added that “it’s in [Child’s]

best interest to remain in this adoptive home. And that’s just a matter of

common sense. … There's absolutely no evidence before this Court that [H.H.]

had any contact with [Child]. ” Id. at 36

       Based on this testimony, it is clear Child has no bond with H.H., as he

does not even know who H.H. is. It is also clear Child is bonded to his foster

parents, the only parents he has ever known. As such, the record amply

supports the trial court’s decision to terminate H.H.’s parental rights, as well

as its order granting the petition to change H.H.’s goal to adoption. See In re

____________________________________________


2 Smith also testified at the hearing on November 12, 2020, and the trial court
incorporated the notes of testimony from that hearing into the record. At the
November 12, 2020 hearing, Smith reported Child’s foster home was a pre-
adoptive home. Smith testified it was her opinion that Child shares his primary
parent-child bond with the foster parents, the foster parents meet all of Child’s
medical and developmental needs, and the foster parents provide Child with
love, safety, stability and support. See N.T. Hearing Volume I, 11/12/20, at
33.


                                          - 14 -
J-A27011-21


R.I.S., 36 A.3d at 573 (stating that when reviewing a trial court’s goal-change

determination, an appellate court must defer to the discretion of the trial court

and the trial court must be guided by the best interests of the child when

making that determination).

      In sum, we affirm the trial court’s order denying H.H.’s motion to appeal

the termination and goal change orders nunc pro tunc. Further, our review of

the dependency and termination proceedings reveals no error or abuse of

discretion in the order that terminated H.H.’s parental rights and changed

Child’s goal to adoption.

      Order denying nunc pro tunc relief affirmed.

      Judge Lazarus joins the memorandum.

      Judge Dubow did not participate in the consideration.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2022




                                     - 15 -